Fourth Court of Appeals
                                     San Antonio, Texas
                                             June 24, 2015

                                         No. 04-15-00251-CV

                            IN RE HEB GROCERY COMPANY, LP

                                   Original Mandamus Proceeding1

                                                ORDER

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Luz Elena D. Chapa, Justice

        On June 19, 2015, appellate counsel for real party in interest Patricia Rani Spaulding filed
a second unopposed motion for extension of time to file a response to the petition for writ of
mandamus. The motion is GRANTED. A response on behalf of the real party in interest is due in
this court no later than July 13, 2015.

           It is so ORDERED on June 24, 2015.



                                                     PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause No. 2013-CI-08676, styled Patricia Rani Spaulding v. HEB, Inc., HEB
Grocery Company, LP; HEBCO GP, LLC and HEBCO Partners, Ltd., pending in the 285th Judicial District Court,
Bexar County, Texas, the Honorable Martha Tanner presiding.